UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                                  No. 98-60169
                                Summary Calendar


                                  WOODROW JONES,

                                                           Plaintiff-Appellant,


                                      VERSUS


                BROOKHAVEN SCHOOL DISTRICT, also known as
                           Brookhaven Separate,

                                                           Defendant-Appellee.




               Appeal from the United States District Court
                 for the Southern District of Mississippi
                                (3:97-CV-274-BN)
                                  October 7, 1998
Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       In April 1997, Woodrow Jones ("Jones") filed suit in the

United      States   District      Court   for    the   Southern   District      of

Mississippi      against    his    employer,     Brookhaven    School    District

("Brookhaven"), alleging discrimination on the basis of race and

age.       In November 1997, Brookhaven filed a motion to dismiss or,

in   the     alternative,   a     motion   for   summary   judgment     which   was

ultimately granted in February 1998.              Jones timely appealed.        We

       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
have   carefully   reviewed   the   briefs,   the   record   excerpts   and

relevant portions of the record itself.       For the reasons stated by

the district court in its Opinion and Order filed under date of

February 18, 1998, we AFFIRM the Final Judgment entered herein on

February 18, 1998.

                      AFFIRMED.




                                     2